Mobley, Presiding Justice.
This a divorce and alimony case in which the husband brought an action for divorce against his wife, who filed a cross action seeking divorce and alimony from her husband. By agreement of the parties the case was tried on the cross action only, in which the wife was awarded divorce and alimony. The husband appealed therefrom, enumerating as error the denial of his motion for new trial on the general grounds only as to the grant of permanent alimony.
The case was tried on the cross action by the court without a jury "by depositions” as agreed to by the parties. The only deposition offered is that of the wife who testified only that they were husband and wife; had no minor children; were separated on July 25, 1969, because of his cruel treatment of her which had not been condoned; and she desired a divorce and alimony.
There is no evidence in the record showing the needs of the wife, how much would be required for her support, or any testimony as to the ability of the husband to pay.
Accordingly, the evidence is not sufficient to support the *548judgment ordering payment of permanent alimony, and a new trial is granted on that issue.
Submitted December 13, 1971
Decided January 6, 1972.
O. L. Collins, for appellant.
Frank W. Allen, for appellee.

Judgment affirmed as to the grant of a divorce; reversed as to the permanent alimony award.


All the Justices concur.